Exhibit 10.4

AMENDMENT NO. 3

TO THE

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

1990 STOCK OPTION PLAN FOR NON-EMPLOYEE TRUSTEES

WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) sponsors the
Pennsylvania Real Estate Investment Trust 1990 Stock Option Plan for
Non-Employee Trustees(the “Plan”);

WHEREAS, the Plan has been amended on two occasions;

WHEREAS, Section 12 of the Plan provides that, subject to certain inapplicable
limitations, the Board of Trustees of the Trust (the “Board”) may amend the
Plan; and

WHEREAS, the Board desires to amend the Plan to prohibit (without shareholder
approval) the repricing of options;

NOW, THEREFORE, effective as of January 1, 2008:

1. A new subsection (vii) is added to the end of Section 7 (“Terms, Conditions
and Form of Options”) of the Plan to read as follows:

(vii) No Repricing. Repricing of Options shall not be permitted without the
approval of the shareholders of the Trust. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower its exercise price
(other than on account of capital adjustments resulting from share splits, etc.,
as described in Section 8(i)); (ii) any other action that is treated as a
“repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling an Option in exchange for another award
at a time when its exercise price is greater than the fair market value of the
underlying Shares, unless the cancellation and exchange occurs in connection
with an event set forth in Section 8(ii) (involving certain corporate
transactions). Such cancellation and exchange will be considered a “repricing”
regardless of whether it would be treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Grantee.

2. Section 12 (“Amendment, Suspension or Termination of the Plan”) is hereby
amended to read as follows:

The Board of Trustees may suspend or terminate the Plan or revise or amend it in
any respect whatsoever; provided, however, that without the approval of the
shareholders no revision or amendment shall change the selection or eligibility
of Trustees to receive options under the Plan, the number of Shares subject to
any such options or the Plan, the purchase price thereunder (pursuant to
Section 7(vii)), or materially increase the benefits accruing to participants
under the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused these presents to be duly executed this
28th day of December, 2007.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:  

/s/ Bruce Goldman

Executive Vice President and General Counsel